25234900
		



                                       
                             NUMBER 13-11-00703-CV
                                       
                               COURT OF APPEALS
                                       
                         THIRTEENTH DISTRICT OF TEXAS
                                       
                           CORPUS CHRISTI - EDINBURG
                                       
                                       
               IN RE:  THE ESTATE OF LOUIS CASTILLO, JR. A/K/A 
                              LUIS CASTILLO, JR.
                                       

                       On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION
                                       
                Before Justices Rodriguez, Garza, and Benavides
                    Memorandum Opinion by Justice Benavides
                                       
Relators, Brittany Craig, Sonia Amaro, Delfino Armando Amaro, and Rosalinda Amaro-Galarza, filed a petition for writ of mandamus in the above cause requesting this Court to direct the respondent, the Honorable John F. Gonzales, Jr., to transfer this case to district court.  In their petition, relators explained that the real party in interest, George Solis, filed an application in Willacy County Court to probate the last will and testament of their stepfather, Louis Castillo a/k/a Luis Castillo Jr., on September 21, 2011.  In response, relators filed an opposition to that application and also filed a motion to transfer probate proceedings under Texas Probate Code section 4D.  See Tex. Prob. Code Ann. § 4D (West 2010).  Solis countered by filing a motion in limine on October 17, 2011, that challenged relators' standing to contest the will.  The trial court did not rule on the motion to transfer or set it for hearing, but did set the motion in limine for hearing.  We issued a stay on November 4, 2011.
Relators' petition principally relies upon section 4D of the Texas Probate Code regarding mandatory transfers of contested probate cases.  Id.  Section 4D specifically provides as follows:
In a county in which there is no statutory probate court or county court at law exercising original probate jurisdiction, when a matter in a probate proceeding is contested, the judge of the county court . . . shall, on the motion of any party to the proceeding, . . . transfer the contested matter to the district court, which may then hear the contested matter as if originally filed in the district court.  

Id. (emphasis added).   Accordingly, we lift the stay previously imposed in this case, conditionally grant the writ of mandamus, and order the trial court to transfer this probate matter to Willacy County district court, where the district court can decide the contested matters such as standing.  
This writ shall not issue unless the trial court fails to transfer this case within five days of the issuance of this opinion.
													
						_____________________________
						GINA M. BENAVIDES,
						Justice
								
Delivered and filed the
18th day of November, 2011.